Citation Nr: 0314213	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  01-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right knee 
degenerative arthrosis, status post-arthroscopies, currently 
rated as 10 percent disabling.

2.  Entitlement to service connection for status post-
operative torn left medial meniscus secondary to service-
connected right knee disorder.

3.  Entitlement to service connection for L4-5 and L5-S1 
herniated nucleus pulposus with spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from September 1981 to 
September 1982.

The only VA examination for compensation purposes of record 
for this claim was performed in September 2000, three months 
after right knee surgery.  The examination did not include x-
ray study of the right knee, although the knee is rated as 
traumatic arthritis.  Subsequent, December 2000 statements of 
Dr. Fuxench seem to indicate pathology far worse than the VA 
examiner reported.  Dr. Fuxench diagnosed inflammatory 
arthritis, apparently in both knees, and apparently as a 
post-traumatic evolution in the status of both knees.  His 
report does not clearly distinguish or characterize the 
pathology of each knee separately.  Dr. Fuxench did not 
provide laboratory reports showing rheumatoid factor or other 
basis for the diagnosis.

Additional VA examination is necessary to determine if the 
veteran's right knee condition in fact became worse shortly 
after the last examination.  Dr. Fuxench's laboratory reports 
and additional comment should be obtained in support of the 
veteran's claims.

The September 2000 VA examiner commented on whether the 
veteran's left knee condition was secondary to the service-
connected right knee condition without addressing the 
question whether the right knee aggravates the left knee.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  The report was 
silent about whether disability associated with the L4-5 and 
L5-S1 herniated nucleus pulposus is secondary to the service-
connected right knee.  A July 2000 statement from Dr. Jordan 
attributed aggravation of the back to the veteran's knees 
without distinguishing between them or indicating a relative 
contribution to the aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to authorize 
release of all treatment records related 
to his knees and back from Dr. Eduardo 
Gonzalez Ramirez, 359 De Diego Ave, 2nd 
Floor, Santurce, PR 00909, and to release 
all treatment records related to the 
knees and back, including laboratory and 
rheumatology reports, from Laida L. 
Fuxench, M.D., 500 Luis Munoz Ave, Villa 
Granada, Rio Piedras, PR 00923.  Obtain 
the records for which the veteran 
provides a release and notify the veteran 
of any failure to obtain requested 
records.

2.  Schedule the veteran for a VA 
examination, including x-ray study of the 
knees and lumbosacral spine and 
rheumatoid studies, to diagnose all 
current right knee pathology and record 
current signs and symptoms, record range 
of motion of the right knee, note whether 
there are periods of flare-up, and if so, 
whether range of motion is decreased 
during flare-ups due to additional pain, 
fatigability or related phenomena; and to 
render an opinion whether the veteran's 
right knee has caused or in any way 
aggravated the veteran's left knee and 
lumbosacral HNPs.

3.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
Regarding the right knee, determine 
whether it may be rated separately for 
the degenerative arthrosis and for the 
meniscus and ligament pathology.  See 
VAOPGCPREC 9-98.  If any claim is not 
granted in full, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


